DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Meza on 9/21/2021.
The application has been amended as follows: 
Claim 12 is cancelled.
Claims 16-20 are cancelled.


Allowable Subject Matter
Claims 1-2, 4-11 and 13-14, are allowed.
Regarding claim 1,
The prior art of record does not disclose alone or in combination:
A Hall sensor circuit comprising: a first Hall element having a first power node coupled to a first power source, a second power node coupled to a second power source, a first output node, and a 

Regarding claim 11,
The prior art of record does not disclose alone or in combination:
A motor control system comprising: a plurality of Hall elements for sensing a position of a rotor in a motor; an Analog-to-Digital Converter ("ADC") having a plurality of inputs that are passively coupled to an output of each of the plurality of Hall elements; a first angle and frequency generator having a plurality of inputs coupled to a plurality of outputs of the ADC; a Pulse-Width Modulation ("PWM") controller having a plurality of inputs coupled to a plurality of outputs of the first angle and frequency generator; a power stage comprising a plurality of power devices having an input coupled to an output of the PWM controller; a plurality of filters coupled between the plurality of Hall elements and the ADC, wherein the plurality of filters each comprise a resistor-capacitor low pass filter; a current sensor configured for sensing output currents of the power stage; a second angle and frequency generator having a plurality of outputs, and a switch having a first input coupled to the first angle and frequency 

Regarding claim 16,
The prior art of record does not disclose alone or in combination:
A sensing method for a plurality of Hall elements, the method comprising: passively coupling a plurality of Hall element outputs of the plurality of Hall elements to a plurality of Analog-to-Digital Convert ("ADC") channels with a plurality of filters; sampling the plurality of Hall element outputs; and generating a plurality of digital output signals from the sampled plurality of Hall element outputs, wherein the plurality of filters each comprise a resistor-capacitor low pass filter, wherein a first filter of the plurality of filters couples first and second ADC channel inputs of the plurality of ADC channels to first and second outputs of a first Hall element, and wherein a second filter of the plurality of filters couples third and fourth ADC channel inputs of the plurality of ADC channels to first and second outputs of a second Hall element.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, and 16, the prior art of record does not disclose alone or in combination:
A motor control system/hall sensor circuit/method comprising: a plurality of Hall elements for sensing a position of a rotor in a motor; an Analog-to-Digital Converter ("ADC") having a plurality of inputs that are passively coupled to an output of each of the plurality of Hall elements; a first angle and frequency generator having a plurality of inputs coupled to a plurality of outputs of the ADC; a Pulse-Width Modulation ("PWM") controller having a plurality of inputs coupled to a plurality of outputs of the first angle and frequency generator; a power stage comprising a plurality of power devices having an 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846